UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



MICHAEL J. SINDRAM,

        Plaintiff,
                v.                                         Civil Action Nos. 10-01994,
                                                           11-00307, 11-00862 (JDB)
SUPERIOR COURT DISTRICT OF
COLUMBIA,

        Defendant.




                              MEMORANDUM OPINION

       Plaintiff Michael Joseph Sindram ("Sindram") appeals multiple orders entered by

the U.S. Bankruptcy Court for the District of Columbia in the adversary proceeding

Sindram v. Superior Court, District of Columbia, No. 09-10036 (Bankr. D.D.C.). For the

reasons explained below, the Court will dismiss all three appeals.

                                    BACKGROUND

       Sindram is no stranger to the judicial system. The Court's review is occasioned

by Sindram's status as a "serial litigant" who has filed numerous frivolous actions in this

district court and others. See Sindram v. Circuit City, No. 92-2138, 1992 WL 391359

(D.D.C. Dec. 14, 1992). As such, Sindram has been enjoined from filing actions in

district court in forma pauperis without leave of court. See id.; see also Sindram v.

Saunders, No. 03-2110, 2004 WL 5459796 (D.D.C. Aug. 11, 2004); Sindram v. Suda,

1992 U.S. Dist. LEXIS 8977 (D.D.C. June 24, 1992).

       The constitutional right of access to the courts is not absolute or unconditional. In

re Green, 669 F.2d 779, 785 (D.C. Cir. 1981). If a litigant persistently abuses the judicial


                                             1
process by filing repetitive, frivolous lawsuits, "a [c]ourt may employ injunctive remedies

to protect the integrity of the courts and the orderly and expeditious administration of

justice." Urban v. United States, 768 F.2d 1497, 1500 (D.C. Cir. 1985). Sindram has a

persistent record of filing frivolous suits. He has been enjoyed from filing pleadings

and/or sanctioned by the United States Supreme Court, see In re Sindram, 498 U.S. 177

(1991); the United States Court of Appeals for the District of Columbia Circuit, see

Sindram v. Johnson, 1993 WL 13959 (D.C. Cir. Apr. 20, 1993); the United States District

Court for the District of Maryland, see Sindram v. Wallin, No. 90-800 (D. Md. Mar. 16,

1990); the Circuit Court for Montgomery County, Maryland, see Sindram v. Roth, No.

63862 (Mont. Cnty. Cir. Jan. 14, 1993) (providing examples of the "abusive practices and

bad faith litigation the citizens of [Maryland] are caused to suffer at the hands of Michael

Sindram"); and the Superior Court of the District of Columbia, see Sindram v. Thorne,

No. 03-CA-9551 (Super. Ct. D.C. Feb. 10, 2004).

       Sindram's current series of appeals originate with an adversary proceeding

Sindram initiated against the Superior Court of the District of Columbia on October 2,

2009 [Bankr. Docket Entry 1], in which Sindram sought to attack a 1992 order entered by

that court [Bankr. Docket Entry 5]. The bankruptcy court dismissed the adversary

proceeding because Sindram failed to state a claim upon which relief could be granted.

Sindram filed a response [Bankr. Docket Entry 8], and the bankruptcy court issued a final

dismissal on the merits on January 20, 2010 [Bankr. Docket Entry 10]. On January 29,

2010, Sindram filed a Notice of Appeal from that judgment [Bankr. Docket Entry 13].

The appeal generated a case in district court, which the clerk docketed as Civil Action




                                             2
No. 10-00402 [Bankr. Docket Entry 16]. On August 6, 2010, Judge Leon dismissed the

merits appeal with prejudice [Bankr. Docket Entry 26].

       Post-judgment proceedings have produced ten additional orders entered by the

bankruptcy court, three of which are the subject of the appeals now pending before this

Court. As part of Sindram's appeal of the bankruptcy court's January 20, 2010, order, he

requested that the clerk transmit his case to a bankruptcy appellate panel. On June 27,

2010, the bankruptcy court denied Sindram's request because no such panel exists

[Bankr. Docket Entry 19]. Sindram then filed a Notice of Appeal of that order [Bankr.

Docket Entry 21] ("appellate-panel appeal"). That appeal generated Civil Action No. 10-

1397 in district court [Bankr. Docket Entry 27]. On September 22, 2010, Judge Leon

dismissed the appellate-panel appeal with prejudice.

       Incident to Sindram's appellate-panel appeal, the clerk's office issued him a notice

advising him that he had failed to pay the required appeal fee [Bankr. Docket Entry 22].

On July 12, 2010, Sindram responded by filing an application to proceed in district court

without prepayment of fees [Bankr. Docket Entry 24]. The first two cases the Court

addresses here, Civil Action Nos. 10-01994 and 11-00307, relate directly to Sindram's

request to proceed in forma pauperis in various appeals. They are frivolous. The third

case, Civil Action No. 11-00862, similarly without merit, involves an appeal of the

bankruptcy court's denial of a supplemental motion by Sindram in his attempt to proceed

in forma pauperis in Civil Action No. 11-00307.




                                            3
                                      DISCUSSION

I.     Civil Case No. 10-01994

       On October 7, 2010, the bankruptcy court denied Sindram's application to proceed

in forma pauperis [Bankr. Docket Entry 29]. The bankruptcy court denied the application

without prejudice to Sindram's renewal of the request before the district court. On

October 14, 2010, Sindram filed an appeal from the October 7, 2010, order denying his

application [Bankr. Docket Entry 34], which is Civil Action No. 10-01994 in district

court [Bankr. Docket Entry 39].

       The bankruptcy court in its October 7, 2010, Memorandum Opinion noted that it

had granted Sindram's request for waiver of the filing fee in the underlying bankruptcy

case. That court found Sindram's appeal was "entirely without merit" and "not taken in

good faith." Sindram now presents no legal support for his appeal of the bankruptcy

court's Order [see No. 10-01994, Docket Entry 3], and the Court finds that the appeal is

wholly without merit.

       Further, Sindram's October 14, 2010, appeal of the order denying him the ability

to proceed in forma pauperis concerns the bankruptcy court's June 27, 2010, order

denying him access to a bankruptcy appellate panel. Because Judge Leon dismissed

Sindram's appellate-panel appeal with prejudice, Sindram's appeal of the October 7,

2010, order is moot. Accordingly, for both these reasons, the Court will dismiss

Sindram's October 14, 2010, appeal.

II.    Civil Case No. 11-00307

       After Sindram filed his October 14, 2010, appeal, the clerk's office again issued a

notice advising him that he had failed to pay the required filing fee [Bankr. Docket Entry




                                            4
35]. Sindram responded by filing an application to proceed without prepayment of fees

[Bankr. Docket Entry 37]. On December 21, 2010, the bankruptcy court denied

Sindram's request to proceed in forma pauperis in Civil Action No. 10-01994 in district

court, [Docket Entry 41], again finding in its Memorandum Decision that Sindram's

October 14, 2010, appeal was "plainly frivolous" and not "prosecuted in good faith."

[Bankr. Docket Entry 40]. On December 27, 2010, Sindram filed an appeal from the

December 21, 2010, order denying his application [Bankr. Docket Entry 44]. The district

court clerk assigned Sindram's appeal to this Court as Civil Action No. 11-00307 [Bankr.

Docket Entry 52].

       Sindram's December 27, 2010, appeal is also wholly without merit. Further, as

discussed above, Sindram's October 14, 2010, appeal of the denial of in forma pauperis

status in his appellate-panel appeal is moot. It follows that Sindram's December 27,

2010, appeal of the denial of in forma pauperis status in his October 14, 2010, appeal is

also moot. Accordingly, the Court will dismiss Sindram's December 27, 2010, appeal for

these reasons.

III.   Civil Case No. 11-00862

       After Sindram filed his December 27, 2010, appeal, the clerk's office again issued

a notice advising him that he had failed to pay the required appeal fee [Bankr. Docket

Entry 45]. Sindram responded by filing an application to proceed without prepayment of

fees [Bankr. Docket Entry 47]. On January 24, 2011, the bankruptcy court denied

Sindram's request to proceed in forma pauperis in Civil Action No. 11-00307 in district

court, [Docket Entry 48], finding yet again that Sindram's December 27, 2010, appeal

was "frivolous" and not "prosecuted in good faith" [Bankr. Docket Entry 48]. Rather




                                             5
than filing a notice of appeal of the December 27, 2010, order, Sindram responded by

filing a request with the bankruptcy court for it to reconsider its decision [Bankr. Docket

Entry 51]. Sindram supported his request with an opinion from the Fourth Circuit. On

February 10, 2011, the bankruptcy court denied that request [Bankr. Docket Entry 53].

Sindram responded by filing a "Supplemental Motion for Clarification and Modification"

with the bankruptcy court [Bankr. Docket Entry 55]. On March 29, 2011, the bankruptcy

court denied Sindram's motion. [Bankr. Docket Entry 59]. On April 5, 2011, Sindram

filed an appeal from the March 14, 2011, order denying his supplemental motion [Bankr.

Docket Entry 63]. In the district court, the clerk assigned Sindram's appeal to this Court

as Civil Action No. 11-00862 [Bankr. Docket Entry 39].

       Sindram's April 5, 2011, appeal is frivolous and not filed in good faith. The

bankruptcy court has addressed the merits of Sindram's claim, and Sindram raises no new

legal issues [see 11-00862, Docket Entry 4]. Further, as discussed above, Sindram's

December 27, 2010, appeal of the denial of in forma pauperis status in Civil Action No.

10-01994 is moot. It follows that Sindram's April 5, 2011, appeal, relating to the denial

of in forma paueris status in the December 27, 2010, appeal, is also moot. Accordingly,

the Court will dismiss Sindram's April 5, 2011, appeal.

       Additionally, on May 13, 2011, Sindram filed a request with the district court

clerk seeking to have this action assigned to "another judge other than Judge John D.

Bates, who cannot [be] presumed to be impartial or free of bias." [No. 11-00862, Docket

Entry 5]. Sindram offers no support for his assertion, and it is utterly without merit. He

is simply unhappy with rulings of the Court, which is not a basis for recusal.

Furthermore, Sindram failed to seek and obtain leave to file the request in violation of the




                                             6
district court's August 6, 2010, memorandum order [Bankr. Docket Entry 26].

Accordingly, to the extent Sindram's May 13, 2011, filing is a motion for recusal, the

Court will deny it.1

                                    CONCLUSION

       For the foregoing reasons, the Court will dismiss the above-captioned cases as

moot. A separate Order accompanies this Memorandum Opinion.



                                                            /s/                p
                                                    JOHN D. BATES
                                                United States District Judge

Dated: June 21, 2011




       1
         The three appeals at issue are ultimately related to Sindram's original January
29, 2010, appeal from the bankruptcy court's dismissal of the adversary proceeding.
These cases "involv[e] the same parties and relat[e] to the same subject matter." D.D.C.
Civ. R. 40.5(a)(4). Hence, it appears that any further requests by appellant to proceed
without prepayment of fees, or any other challenges relating to his bankruptcy
proceeding, should be assigned to the district court judge who presided over the January
29, 2010, merits appeal.


                                            7